       Case 2:18-cv-00890-MHT-WC Document 55 Filed 06/19/20 Page 1 of 4



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


CHRISTY CASEY, as the                 )
personal representative of            )
the estate of her son,                )
Travis Sessions, and L.S.,            )
a minor, by and through               )
her grandmother, Christy              )
Casey,                                )
                                      )
        Plaintiffs,                   )
                                      )           CIVIL ACTION NO.
        v.                            )             2:18cv890-MHT
                                      )                  (WO)
JAMES GARTLAND, et al.,               )
                                      )
        Defendants.                   )

                                   ORDER

       This lawsuit, in which a proposed settlement has

been     reached,     is    before    the   court     on    an    unopposed

motion       by   plaintiff      Christy    Casey,    as    the    personal

representative         of   the    estate    of    her     son,    decedent

Travis       Sessions,      to    amend     the     complaint      to     add

plaintiff Casey’s minor granddaughter (the decedent’s

daughter), L.S., as a plaintiff and on an unopposed

motion by plaintiff Casey for appointment of a guardian
    Case 2:18-cv-00890-MHT-WC Document 55 Filed 06/19/20 Page 2 of 4



ad litem to represent L.S.’s interests.                    Based on the

representations made on the record on June 19, 2020, it

is ORDERED that:

    (1) Plaintiff Christy Casey’s motion to amend the

complaint to add L.S., a minor, as a plaintiff (doc.

no. 52) is granted.

    (2) L.S., a minor, is added as a plaintiff, suing

by and through her grandmother, Christy Casey.

    (3) Plaintiff Casey’s motion for appointment of a

guardian    ad    litem     to        represent     plaintiff     L.S.’s

interests (doc. no. 52) is granted.

    (4) Karen Laneaux, Esq., 8 Commerce St., Suite 700,

Montgomery,            AL                 36104,           334.269.5930,

<kmastin@bellsouth.net>,          is      appointed   as    guardian   ad

litem to represent plaintiff L.S., a minor.

    (5)    By    agreement       of       the   parties,   the   General

Liability Trust Fund is to pay the attorney’s fees and

expenses of the guardian ad litem, with those fees and




                                      2
       Case 2:18-cv-00890-MHT-WC Document 55 Filed 06/19/20 Page 3 of 4



expenses not to be subtracted from the amount of the

proposed settlement.

       (6) The clerk of the court is to arrange for the

guardian ad litem to receive a copy of the file in this

case.

       (7)    An    on-the-record         fairness      hearing    on     the

proposed settlement is set for July 10, 2020, at 10:00

a.m.     Because of the coronavirus pandemic, the clerk of

the court and counsel for the parties are to arrange

for the hearing to be conducted by videoconferencing.

Counsel       for    all    parties,       plaintiff      Casey,     L.S.’s

mother, and the guardian ad litem are to appear by

video.

       (8) On or before noon on July 7, 2020, the guardian

ad litem is to file, under seal, a report as to whether

and, if so, why the court should approve the proposed

settlement for the minor.

       (9)   On     or   before   July     10,   2020    at   9:00      a.m.,

counsel for the parties are to submit to the court’s


                                      3
    Case 2:18-cv-00890-MHT-WC Document 55 Filed 06/19/20 Page 4 of 4



‘PropOrder box,’ in Word format, a joint proposal for

an order and opinion approving the settlement.

    DONE, this the 19th day of June, 2020.


                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE




                                   4
